Appeal from an order of County Court, entered in Chemung County, which confirmed a report of Commissioners of Appraisal. Appellant argues it was an abuse of discretion for the Commissioners to deny an adjournment to submit a new appraisal. That could only be done by the court, but no such application had been made at the time of the requested adjournment, although it appears that appellant had known of its appraisal problem for some time. We have directed that the department rules on exchange of appraisals should be rigidly enforced. (Binghamton Urban Renewal Agency v. Levene, 34 A D 2d 241.) There was no abuse of discretion in denying the adjournment. The value placed on the property by the Commissioners was within the range of testimony and properly confirmed by County Court. These are the only issues properly before the court on this appeal. Order affirmed, with costs. Herlihy, P. J., Greenblott, Sweeney, Simons and Kane, JJ., concur.